                   Case 21-10023-JTD           Doc 305       Filed 08/02/21       Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               ) Chapter 11
                                                         )
    WARDMAN HOTEL OWNER, L.L.C., 1                       ) Case No. 21-10023 (JTD)
                                                         )
                                     Debtor.             )
                                                         )
                                                         )

                          NOTICE OF WITHDRAWAL OF CLAIM NO. 29


             Pursuant to Rule 3006 of the Federal Rules of Bankruptcy Procedure, Thurgood Marshall

College Fund (“TMCF”), by its counsel, Sidley Austin LLP, hereby withdraws Proof of Clam

Number 29, filed on June 28, 2021.


Dated: New York, New York
       August 2, 2021                                SIDLEY AUSTIN LLP

                                                     By: _/s/ Alex R. Rovira _________
                                                         Alex R. Rovira
                                                         787 Seventh Avenue
                                                         New York, New York 10019
                                                         (212) 839-5300 (tel)
                                                         (212) 839-5599 (fax)
                                                         arovira@sidley.com

                                                     Attorneys for Thurgood Marshall College Fund




1
 The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.
